DISMISSED and Opinion Filed November 13, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00519-CV

                 ESTER WILLIAMS, A HOLEE BAIL BONDS, Appellant
                                     V.
                            JOANN SEMPLE, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-06177-C

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Reichek
                                  Opinion by Justice Molberg
       Before the Court is the appellant’s November 1, 2019 motion to dismiss appeal. Pursuant

to Texas Rule of Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the appeal

without prejudice. See TEX. R. APP. P. 42.1(a)(1).




                                                     /Ken Molberg//
                                                     KEN MOLBERG
                                                     JUSTICE
190519f.p05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 ESTER WILLIAMS, A HOLEE BAIL                      On Appeal from the County Court at Law
 BONDS, Appellant                                  No. 3, Dallas County, Texas
                                                   Trial Court Cause No. CC-16-06177-C.
 No. 05-19-00519-CV        V.                      Opinion delivered by Justice Molberg,
                                                   Chief Justice Burns and Justice Reichek
 JOANN SEMPLE, Appellee                            participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED without
prejudice.

       Subject to any agreement between the parties, it is ORDERED that appellee Joann Semple
recover her costs, if any, of this appeal from appellant Ester Williams, A Holee Bail Bonds.

Judgment entered this 13th day of November 2019.




                                            –2–